Title: To James Madison from Rufus King, 22 December 1803
From: King, Rufus
To: Madison, James



Private
Dear Sir
New York Decr. 22. 1803
I lose no time in replying to the queries contained in your letter of the 18. thoh I fear I may not be in time for the mail of today.
Q. 1. All foreign ministers pay the first visit to the ministers of England: immediately after being presented to the King the new foreign minister goes round in his carriage, and leaves a card with his name and Quality at the house of each of the Cabinet ministers, without asking for them—this visit is rarely if ever returned!!!
Q. 2. As neither the foreign ministers nor their wives are ever invited to the Balls, musick & Card Parties, or any other entertainment given by the Queen (none is given by the King) the King’s Levee is almost the only occasion in his presence, where questions of Precedence affecting foreign ministers and those of the country can arise; At the Levee the foreign Ministers, the ministers of the Country, the dignified Clergy, with the Lord Chanceller and Judges of westminster Hall assemble in a room adjacent to the Kings bed-room, all other persons meet in an outer room, as soon as the King is ready, the door of his Apartment is opened, when the foreign ministers take precedence by going first into the Kings bed-room, and being there first spoken to by the King; the English Ministers the Arch Bishops & Bps. together with the Lord Chancellor and judges enter the room afterwards pêle mêle with all other persons who attend the Levee—with the exception of the Minister for for. Affairs, little intercourse takes place between the foreign ministers and those of England; the Minister for for. Affrs. gives two annual entertainments on the birth-days of the King and Queen, to which the corps diplomatique, without their wives, with the under secretaries of his department, but no other persons, are invited—the dinner is served at six OCk, and finishes between Eight and Nine, by the Minister for for. Affrs, rising from table and retiring to his Cabinet—if a personal acquaintance chance to be formed between the family of a for. Minister and that of any of the English Ministers, their social intercourse is placed upon the footing observed amongst the people of fashion of the Country—in the house of a foreign Minister precedence is given to the Eng. Minister, and vice versa in the house of an English Minister, subject always on the side of the English to an habitual and confused preference in favour of hereditary Titles, which generally obtain for those who bear them, whether national or foreign, precedence over those who have them not.
Q. 3. The rank of foreign ministers in England seems to be better understood than that of their wives. At the queens drawing room, at which the King is present, there is no precedence in favour of foreign Ministers, their wives, or any other person, the assembly being literally a Scene of Confusion. On occasions however when some ceremonial must be observed, as at the marriage of one of the Royal family in the King’s chapel, the wives of foreign ministers are placed on the same rank with their husbands; but in the intercourse of Society, persons of Title, whether English or foreign, take precedence of the wives of foreign ministers without Titles. Mrs. King reminds me that this was always the Case at the Dinners of the Lord Chamberlain, as well as at those of the late and present Minister for for. Affrs. Mrs. & Mr. Merry were present the last time we dined with Lord Hawkesbury, where Lady Melville wife of the late Minister Dundas, had precedence and was conducted by Lord Hawkesbury to the dining Room Mrs. Merry and Mrs. King following her. But where no Lady of Title is present (though the case does not often occur, and I suspect nothing precise respecting is generally understood) the wife of a foreign Minister would from the Courtesy shewn to Strangers receive Precedence. Hence you will perceive that it is Title and not office which is chiefly regarded in the Ceremonial of England.
On the Continent as with us the Gentlemen conduct the Ladies from the drawing room to the dining table: this custom does not prevail in the higher english Circles—the Ladies there all go out of the drawing room first, the highest Title taking the lead, and the Gentlemen follow them: this is the usage at the Lord Chamberlains, and was never departed from by the late Minister Lord Grenville, and notwithstanding the present minister for foreign Affairs, in this instance deviates from the practice of his predecessor, the precession of the Ladies at Dinner Parties is the unrefined fashion of the country—a fashion which probably originated in the want of a sufficient acquaintance with the Rules of precedence, and the desire to avoid mistakes—the truth unquestionably is, that the English thoh a cold and proud people, place little value amongst themselves upon the knowledge or observance of mere Ceremony. Etiquette as they often say is good for nothing, except as a Guard to keep off impertinence, conceit, and rudeness—they live very little with the Corps diplome. and few foreigners travel, none reside in their Country. With sincere Esteem & Respect I have the honour to be Dr Sr Yr. ob. & faithful srvt
Rufus King
P.S. The wives of foreign Ministers receive the first visit from the wives of the Eng. ministers: differing in this from the Course observed by their husbands.
 

   
   RC (DLC: Jefferson Papers); FC (NHi: Rufus King Papers).


